Executive Officer

 

Exhibit 10.7

 

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE AGREEMENT

(Gold Equivalent Ounce Vesting) / (Total Shareholder Return Vesting)

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants
performance shares relating to shares of its common stock, $.01 par value (the
“Stock”), to the individual named below as the Holder, subject to the vesting
conditions set forth in the attached (the “Agreement”).  Additional terms and
conditions of the grant are set forth in this cover sheet, in the Agreement and
in the Royal Gold, Inc. 2015 Omnibus Long-Term Incentive Plan, as it may be
amended from time to time (the “Plan”).

Grant Date:                                                         [Grant Date]

Name of Holder:                                                 [Full Name]

Number of Performance Shares Covered by Grant:

Target:

[# of shares]

Maximum:

[# of shares]

 

By agreeing to the online acceptance of this Agreement, you agree to all of the
terms and conditions described in the attached Agreement and in the Plan, a copy
of which is available in your Shareworks document library, or upon request to
the Secretary.  You acknowledge that you have carefully reviewed the Plan, and
agree that the Plan will control in the event any provision of this Agreement
should appear to be inconsistent.

 

 

Grantee:

 

 

(Signature)

 

 

 

 

 

 

Company:

 

 

(Signature)

 

 

 

 

 

 

Title:

 

 

Attachment

This is not a stock certificate or a negotiable instrument.





--------------------------------------------------------------------------------

 

Executive Officer

 

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE AGREEMENT

Performance Shares – Number and Transferability

This grant is an award of performance shares in the number of shares set forth
on the cover sheet, subject to the vesting conditions described below (the
“Performance Shares”).  The purchase price for the Performance Shares is deemed
paid by your services to the Company. The number of Performance Shares, if any,
that may be issued pursuant to the terms of this Agreement shall be calculated
based on the attainment of specified performance goals, as set forth on the
attached Exhibit A. Your Performance Shares may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Performance Shares be made subject to execution, attachment or similar process.

Vesting

You will vest in the number of Performance Shares, if any, determined in
accordance with the terms of Exhibit A following the availability of data upon
which vesting can be calculated, but in no event later than September 30 of
any year in which shares are eligible to vest; provided that, except as
otherwise set forth in this Agreement, you continue in continuous Service from
the Grant Date to the Service Date(s) specified in Exhibit A.

Except as otherwise provided in this Agreement, no additional Performance Shares
will vest after your Service has terminated for any reason.

All Performance Shares that have not vested as a result of performance or
otherwise as a result of the provisions of this Agreement on or prior to the
date(s) specified in Exhibit A will be forfeited.

The Compensation, Nominating and Governance Committee (the “Committee”) has the
authority to certify whether the vesting thresholds set forth in Exhibit A have
been achieved.  Further, the Committee shall determine if you have incurred an
Involuntary Termination and whether or not such Involuntary Termination was in
connection with a Change in Control.  Any such determinations shall be made in
the sole discretion of the Committee.  The resulting aggregate number of vested
Performance Shares will be rounded down to the nearest whole number of
Performance Shares.  You may not vest in more than the maximum number of
Performance Shares set forth on the cover sheet.

Termination without Cause, Good Reason or Non-Renewal of Employment Agreement;
Change of Control

Notwithstanding the foregoing vesting rules, if (i) the Company terminates your
Service or your Employment Agreement without “Cause” (as defined in your
Employment Agreement) during the term of your Employment Agreement, (ii) you
terminate your Service or your Employment Agreement for “Good Reason” (as
defined in your Employment Agreement) during the term of your Employment
Agreement, or (iii) your Service is terminated upon the Company’s election not
to renew the term for one of the four successive one-year renewal terms pursuant
to Section 2 of your Employment Agreement, and any such termination does not
occur within the period beginning ninety (90) days prior to and ending two
(2) years after the occurrence of a “Change of Control”

 



2

--------------------------------------------------------------------------------

 

Executive Officer

 

 

(i) the Company terminates your Service or your Employment Agreement without
“Cause” (as defined in your Employment Agreement) during the term of your
Employment Agreement, (ii) you terminate your Service or your Employment
Agreement for “Good Reason” (as defined in your Employment Agreement) during the
term of your Employment Agreement, or (iii) your Service is terminated upon the
Company’s election not to renew the term for one of the four  successive
one-year renewal terms pursuant to Section 2 of your Employment Agreement, and
any such termination occurs within the period beginning ninety (90) days prior
to and ending two (2) years after the occurrence of a “Change of Control” (as
defined in your Employment Agreement), then, you will be one hundred percent
(100%) vested in the maximum number of Performance Shares set forth on the cover
sheet as of the date of your termination.

 

 

 

(as defined in your Employment Agreement), then, you will be eligible to vest in
a prorated portion of the Performance Shares to which you would be entitled
based on the Company’s performance through the last day of the Company’s
fiscal year in which your Service is terminated and determined in accordance
with the Company’s practices as in effect at such time.  Once the Committee has
determined the degree to which the performance criteria through the last day of
the Company’s fiscal year in which your Service is terminated has been
satisfied, your prorated vesting portion will be determined by multiplying the
number of Performance Shares that would otherwise vest based on Company
performance by a fraction, where the numerator is the number of days you
remained in Service from the Grant Date through the date of your termination of
Service and the denominator is the number of days from the Grant Date to the
date the performance criteria were satisfied.  The resulting aggregate number of
vested shares will be rounded down to the nearest whole number, and you cannot
vest in more than the maximum number of shares set forth on the cover sheet.

If (i) the Company terminates your Service or your Employment Agreement without
“Cause” (as defined in your Employment Agreement) during the term of your
Employment Agreement, (ii) you terminate your Service or your Employment
Agreement for “Good Reason” (as defined in your Employment Agreement) during the
term of your Employment Agreement, or (iii) your Service is terminated upon the
Company’s election not to renew the term for one of the four  successive
one-year renewal terms pursuant to Section 2 of your Employment Agreement, and
any such termination occurs within the period beginning ninety (90) days prior
to and ending two (2) years after the occurrence of a “Change of Control” (as
defined in your Employment Agreement), then, you will be one hundred percent
(100%) vested in the maximum number of Performance Shares set forth on the cover
sheet as of the date of your termination.

As used herein, the term "Employment Agreement" shall mean that certain
Employment Agreement between you and the Company dated [Employment Agreement
Date], as amended, as the same may be amended after the date hereof.

Delivery of Stock Pursuant to Vested Performance Shares

Unless an earlier delivery date is specified below, Stock represented by the
vested Performance Shares (which shares of Stock will be rounded down to the
nearest number of whole shares) will be delivered to you as soon as practicable
following the end of the fiscal year for which Performance Shares are determined
to vest, but in no event later than September 30 of such year.

Forfeiture of Unvested Performance Shares

In the event that your Service terminates for any reason, except as provided
above in the section entitled "Termination without Cause, Good Reason or
Non-Renewal of Employment Agreement; Change of Control," you will forfeit all of
the Performance Shares that have not yet vested.

Leaves of Absence

For purposes of this award of Performance Shares, the impact of any leave of
absence on your Service shall be determined in accordance with Company policies
and procedures and Applicable Laws.

3

--------------------------------------------------------------------------------

 

Executive Officer

 

Withholding Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements consistent with Company policies and procedures to pay any
withholding or other taxes that may be due as a result of this grant or the
vesting, settlement or issuance of shares related to this grant.  You may
satisfy such withholding or other tax obligations by remitting cash payments to
the Company within the time periods specified by Company policies and procedures
or, to the extent permitted under Applicable Laws, by causing the Company or its
Affiliate to withhold shares of Stock otherwise issuable to you as a result of
this grant.  The shares of Stock so withheld shall have an aggregate Fair Market
Value equal to such withholding obligations.

In the event that the Company determines that any withholding or other tax is
required and you have not made satisfactory arrangements to satisfy such
obligations within the time periods specified by Company policies and
procedures, the Company shall have the right to:  (i) require such payments from
you; (ii) withhold such amounts from other payments due to you from the Company
or any Affiliate; or (iii) withhold shares of Stock otherwise issuable to you as
a result of this grant.  Any shares of Stock so withheld shall have an aggregate
Fair Market Value equal to such withholding obligations.      

Retention Rights

Neither the Performance Shares nor this Agreement give you the right to be
retained by the Company (or any parent, Subsidiaries or Affiliates) in any
capacity.  The Company (and any parent, Subsidiaries or Affiliates) reserve the
right to terminate your Service at any time and for any reason.

Forfeiture of Rights

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to: (i) a forfeiture of any outstanding unvested Performance Shares, and
(ii) with respect to the period commencing twelve (12) months prior to your
termination of Service with the Company (A) a forfeiture of any proceeds
received upon a sale of shares acquired by you upon vesting of Performance
Shares or (B) a forfeiture of any shares of Stock acquired by you upon vesting
of the Performance Shares. Unless otherwise specified in your Employment
Agreement, you take actions in competition with the Company if, within one year
of your termination of Service, you directly or indirectly, own, manage,
operate, join or control, or participate in the ownership, management, operation
or control of, or are a proprietor, director, officer, stockholder, member,
partner or an employee or agent of, or a consultant to any business, firm,
corporation, partnership or other entity that is in the business of creating,
financing, acquiring, investing in and managing precious metal royalties,
precious metal streams and similar interests. Under the prior sentence,
ownership of less than 1% of the securities of a public company shall not be
treated as an action in competition with the Company.

Shareholder Rights

You, or your estate or heirs, have no rights as a shareholder of the Company
until the shares of Stock relating to the vested Performance Shares have been
issued.  Except as described in the Plan, no adjustments are made for dividends
or other rights if the applicable record date occurs before your shares are
issued.

Adjustments

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of Performance Shares covered by this grant shall be adjusted
if required pursuant to the Plan.  Performance Shares shall be subject to the
terms of the agreement of merger, liquidation or reorganization in the event the
Company is subject to such corporate activity.

4

--------------------------------------------------------------------------------

 

Executive Officer

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law, rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

Section 409A

It is intended that this Agreement comply with Section 409A of the Internal
Revenue Code (“Section 409A”) to the extent subject thereto, and, accordingly,
to the maximum extent permitted, the Agreement will be interpreted and
administered to be in compliance with Section 409A.  To the extent that the
Company determines that you would be subject to the additional taxes or
penalties imposed on certain nonqualified deferred compensation plans pursuant
to Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional taxes or penalties.  The nature of any such amendment shall be
determined by the Company.  Notwithstanding anything to the contrary in this
Agreement or the Plan, to the extent required to avoid accelerated taxation and
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following your “separation from service” (as
defined for purposes of Section 409A, a “Separation from Service”) will instead
be paid on the first payroll date after the six-month anniversary of your
Separation from Service (or your death, if earlier).  Notwithstanding anything
to the contrary in this Agreement, for purposes of any provision of this
Agreement providing for the settlement of any shares of Stock upon or following
a termination of employment or a termination of Service that are considered
“deferred compensation” under Section 409A, references to your “termination of
employment” or “termination of Service” (and corollary terms) with the Company
shall be construed to refer to your Separation from Service.   Each installment
of Performance Shares that vests under this Agreement (if there is more than one
installment) will be considered one of a series of separate payments for
purposes of Section 409A.

 

Consent to Electronic Delivery

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format.  If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies.  Please contact the Secretary at (303) 573‑1660 to request paper copies
of these documents.

The Plan

The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Performance Shares.  Any prior agreements, commitments
or negotiations concerning the Performance Shares are superseded.

5

--------------------------------------------------------------------------------

 

Executive Officer

 

Data Privacy

In order to administer the Plan, the Company may process personal data about
you.  Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

By accepting this award, you give explicit consent to the Company to process any
such personal data.  You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident optionees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

Stock Ownership Requirements

You are required to continue to hold an aggregate of fifty percent (50%) of the
shares of Stock acquired by you pursuant to this Performance Share grant
together with all other shares of Stock acquired by you pursuant to any other
performance share grant made under the Plan  (such 50% to be determined after
reducing the shares of Stock covered by this grant and all other performance
share grants made to you under the Plan by the number of shares of Stock equal
in value to the amount required to be withheld to pay taxes in connection with
this grant and such other performance share grants) for so long as the number of
shares of Stock owned by you is less than the number of shares of Stock which
satisfies your stock ownership requirements under the Company’s Stock Ownership
Guidelines in effect from time to time.  

 

By signing the cover sheet of this Agreement, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound by their terms and conditions.

 



6

--------------------------------------------------------------------------------

 

Executive Officer

 

Exhibit A

[Performance Metrics, Vesting Schedule and Service Date(s) to be added
each year.]

 



--------------------------------------------------------------------------------